Case 3:17-cv-00514-CWR-FKB Document 356 Filed 08/24/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

ROBIN MAYFIELD; OWEN MAYFIELD;
WILLIAM MAYFIELD; THE ESTATE OF MARK

STEVENS MAYFIELD PLAINTIFFS
V. No. 3:17-cv-00514-CWR-FKB
BUTLER SNOW LLP; ET AL. DEFENDANTS
QUINTON DICKERSON MOVANT

AFFIDAVIT OF QUINTON DICKERSON

STATE OF MISSISSIPPI
COUNTY OF RANKIN

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the
jurisdiction aforesaid, the within named Quinton Dickerson, who, after being by me first sworn,
states on oath as follows:

1. On or about July 2, 2020, counsel for Plaintiffs filed a Notice of Intent to Serve Subpoena
(“Notice”) (DOC #306). A Subpoena was included as an exhibit to the Notice. A copy of
the Subpoena is attached hereto as Exhibit 1.

2. On July 14, 2020, I was served with the Subpoena.

3. [have since performed a good faith search in an effort to produce documents responsive to
the Subpoena.

4. After a thorough search of all of the files, servers, phones, text messages, social media
accounts, personal email, and all other means of communication to which I have authority
to access and are in my possession, custody, or control, in a good faith effort to ascertain
the existence of the documents requested in the Subpoena, I have found, and produce

herewith, the documents which have been Bates stamped as Dickerson 000001-000035 and
Case 3:17-cv-00514-CWR-FKB Document 356 Filed 08/24/20 Page 2 of 3

are attached hereto as Exhibit 2. These responsive documents are articles previously

printed from the internet and are easily obtainable through a Google search.

5. Such documents are the only responsive documents in my possession, custody, or control.

AND FURTHER AFFIANT SAYETH NOT.

ia
THIS the off — day of AVG UF, 2020.

~

Quinton Dickerson

se
SWORN TO AND SUBSCRIBED before me, this the 2!= day of thaoes+ _, 2020.

My commission expires:

A-Il- 23

 

Prepared by:

¢QlZ_—

OHN HOWARD SHOWS, MSB #6776
JOHN S. GRANT IV, MSB #103238
SHOWS LAW FIRM PLLC
242 Market Street
Flowood, Mississippi 39232
Telephone: (601) 664-0044
Facsimile: (601) 664-0047

Allee One WUsemnin—_—

 

NOTARY PUBLIC =
e ‘or MIS $ ae,
ao “ARY Prt °,
as oh’ US Wa
ia: ~ iD#18450 — YO"

: LYNNE PALMER MOORMAN :

*. “Commission Expires :
*.Ds, Feb. 11, 2023 a
“IW foe eet < o

f (9 eee Vv .*

e
e °
ee of
Case 3:17-cv-00514-CWR-FKB Document 356 Filed 08/24/20 Page 3 of 3

CERTIFICATE OF SERVICE
I, John Howard Shows, one of the attorneys for Quinton Dickerson, do hereby certify that
on this the Lee day of August, 2020, I electronically filed the foregoing with the Clerk of Court
using the CM/EFC system. I certify that I have this day forwarded via the ECF system, a true and

correct copy of the foregoing to all counsel of record who have registered with that system in this

Case.

   

John Howard Shows
